Citation Nr: 0515303	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-37 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension based on need for aid 
and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  In June 2004, the veteran testified 
at a Board videoconference hearing.  The Board remanded this 
matter to the RO in June 2004 in compliance of due process 
requirements.

In June 2004, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).


FINDING OF FACT

There is no competent evidence that the veteran is bedridden, 
or a patient in a nursing home, or is blind in both eyes, or 
helpless or so nearly helpless as to require the regular aid 
and attendance of another person.


CONCLUSION OF LAW

The criteria for a grant of special monthly pension based on 
the need for the regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.159, 3.351, 3.352 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  With respect to 
this claim, the appeal arises from a May 2002 rating 
decision.  Thereafter, the RO furnished VCAA notice to the 
veteran in June 2004, August 2004, and February 2005.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case with respect to the issue of entitlement to special 
monthly pension based on the need for the regular aid and 
attendance of another person.  In the June 2004, August 2004 
and February 2005 letters, as well as the September 2003 
statement of the case and December 2004 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board also notes that the letters identified 
above implicitly notified the appellant of the need to submit 
any pertinent evidence in his possession.  In this regard, 
the appellant was repeatedly advised to identify any source 
of evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing, which he attended in June 2004.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

In May 1996, the RO effectuated a Board decision granting the 
veteran's claim for nonservice-connected pension benefits 
effective in May 1993.  The RO assigned the veteran a 10 
percent rating for degenerative joint disease of the cervical 
spine, a 10 percent rating for lumbar spine degenerative 
arthritis with hip pain, a 10 percent rating for 
hypothyroidism (on medication), and noncompensable ratings 
for bilateral onycholysis of the great toe, bilateral 
varicose veins, enlarged prostate gland and status post left 
eyelid inflammation.  The veteran's combined rating was 30 
percent.

VA outpatient records dated from 1999 through 2000 show that 
the veteran received treatment for various concerns and 
ailments at various clinics including the dental clinic, 
ophthalmology clinic, dermatology clinic and podiatry clinic.  

Private hospital records from Northridge Hospital show that 
the veteran was admitted in June 2000 with a diagnosis of 
status post fall 6/24 resulting in left femoral neck 
fracture, status post hemiarthroplasty, partial 
weightbearing.  The purpose of the admission was for acute 
rehabilitation services lasting two weeks.  Prior to 
discharge, the veteran was noted to have achieved an adequate 
level of functional independence, at a modified independent 
level for lower extremity dressing, bathing, toileting, as 
well as functional transfers.  From a mobility standpoint, 
the veteran also achieved independence with bed mobility 
skills.

In June 2001, the veteran filed what was construed as a claim 
for special monthly pension.  The veteran stated that he had 
sustained a fall in June 2000 and underwent an operation and 
that a metal pin had been inserted in his left leg.  He said 
the rehabilitation was still going on and he could no longer 
run or jump and that despite outward appearances, he had 
difficulty walking.

VA outpatient records dated from 2001 through 2002 show that 
the veteran received treatment for various concerns and 
ailments at various clinics including the dental clinic, 
ophthalmology clinic, dermatology clinic and podiatry clinic.  

During a VA contract examination in April 2002, the veteran 
asserted that he had a balance problem due to one leg being 
shorter than the other, and he recently had an implant in his 
right eye for glaucoma.  Despite wearing dark glasses due to 
the recent eye operation, the veteran said he could see and 
drive and did not need care at home.  On examination his 
visual acuity without glasses was 20/40 on the right and 
20/40 on the left.  He had an abnormal gait and limped on the 
left side.  He was determined to be able to self-feed, fasten 
his clothing, bathe, shave and toilet by himself.  None of 
the upper or lower extremities were amputated.  He had 
restriction of the left hip causing lower extremity problems 
on the left side with weight bearing, balance and propulsion.  
The left leg measured 98 centimeters compared to 100 
centimeters on the right.  The veteran was able to ambulate 
without the assistance of another person, but did limp on the 
left side and walked slowly.  A cane was needed for short and 
long ambulation.  The examiner remarked that the veteran 
could live by himself, was able to drive by himself, and 
leave his home unaccompanied.  He did note that the veteran 
needed an assistant device for ambulation, and did not need 
in home care at that time.  

In the October 2002 notice of disagreement, the veteran said 
that his doctor had informed him that his vision had 
deteriorated to 10/200.  He enclosed a VA clinical record 
dated in March 2002 showing that the veteran had an eye patch 
and was restricted from heavy lifting for one week.  

The veteran was seen in a VA podiatry clinic in January 2003 
complaining of bilateral foot pain.  He said that the insert 
he got from prosthetics provided no relief from pain, but 
that he had bought an insert with magnets for his left shoe 
and that the pain had gone away.  He said he did not desire a 
follow-up in obtaining custom shoes.  He was assessed as 
having bilateral metatarsal pain, resolved.  

A February 2003 VA outpatient record shows that the veteran 
underwent an initial knesiotherapy consultation.  His 
diagnosis was status post total hip replacement with leg 
length discrepancy, edema, hypertension, osteoarthritis and 
ataxia.  He was referred for instruction in weight shifting 
to improve single leg stance and balance.  On examination the 
veteran was observed ambulating independently without device 
and was alert, oriented times four, pleasant and cooperative.  
He was independent in sit-to-stand, independent in ambulation 
200+ feet without device with good gait and balance on 
multiple types of surface.  He was also independent in 
transfers with bed mobility.  The veteran said that he was 
having pain in his back, hips and lower extremities, but it 
had stopped since acquiring a lift for his shoe.  He had no 
current complaints, except long standing multiple joint pain.  
He said he did Yoga and light weightlifting daily, as well as 
took daily walks.  The examiner said that the veteran had no 
current need for the above-required program as his symptoms 
had resolved that past month after acquiring a lift for his 
shoe.  

The veteran requested in the October 2003 substantive appeal 
help with food supply and preparation every so often.  He 
said he was able to drive, but felt his coordination was 
lacking due to failing eyesight and vertigo.  He added that 
he was mostly housebound.

VA outpatient records dated in 2003 and 2004 show that the 
veteran received treatment for various concerns and ailments 
at various clinics including the dental clinic, ophthalmology 
clinic, dermatology clinic and podiatry clinic.  

During a June 2004 Board videoconference hearing, the veteran 
testified that he had osteoarthritis of multiple joints and 
rheumatoid arthritis and had problems with his peripheral 
vision.  He said that he probably would benefit from the aid 
and attendance of another person to help him bathe, go for 
walks and shop.  He said he required this at times due to his 
hip problem and the fact that one leg was shorter than the 
other.  He said he has used a cane or walker at times, but 
tried not to rely on such devices.  He said he didn't eat 
well.  He added that he did some exercise, including walking 
around the block, but that is about as much as he could do.

In a July 2004 statement, the veteran said that aid and 
attendance would be most welcome due to his 
"ailments/injuries/accidents."  He said he was about to 
enter into the "octogeneric Age" without asserts or 
employment and he was in debt.  He enclosed documents showing 
that he had fallen on a college campus in April 2004 where he 
was attending classes and sustained injuries.  Specifically, 
he said he hurt the left side of his body including broken 
ribs and teeth.  He said at that time he was "laid up" for 
a week and could have used someone to come in a cook "a 
bit" and help with bathing and other things.  He said that 
this had happened before and could happen again.

III.  Analysis

Increased pension is payable to a veteran by virtue being 
housebound or by reason of the need for aid and attendance.  
See 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 
3.351(a)(1) (2004). 

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person.  See 38 U.S.C.A. §§ 1502(b) (West 2002); 38 
C.F.R. § 3.351(b) (2004).  The veteran will be considered to 
be in such need if he:  (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352 (a).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  See 38 
C.F.R. § 3.352(a) (2004).

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person.  The particular 
personal function, which the veteran is unable to perform, 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  See 38 C.F.R. 
§ 3.352(a) (2004).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is denied as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that the veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  See Id.

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352(c) (2004).

At the outset, the Board notes that the veteran is not blind, 
bedridden, or a patient in a nursing home.  Although the 
veteran stated in the October 2002 notice of disagreement 
that his eyesight had deteriorated to 10/200, this is not 
borne out by the medical records.  Rather, the most recent 
acuity test findings as noted on an April 2002 examination 
report reveals the veteran's visual acuity without glasses 
was 20/40 in each eye.  Moreover, the veteran has stated that 
he is able to drive and there is no evidence that he is blind 
or nearly blind or even that his visual acuity restricts him 
in any way.  As for being bedridden, the record is devoid any 
physician prescribed bed rest due to the essential character 
of the veteran's disabilities.  Although the veteran said he 
spent much of the week in bed following a fall he had on a 
college campus in April 2004 and that this could possibly 
happen again in the future, this does not fulfill the 
definition of bedridden under § 3.352(a). 

Moreover, the evidence clearly shows that the veteran does 
not need assistance with his daily needs, such as bathing, 
dressing or eating, due to his documented disabilities of 
hypertension, left hip replacement, murmur and hypothyroid, 
bilateral onychoclasis of the great toes and degenerative 
joint disease of the left hip, left ankle and spine.  In 
fact, the veteran reported during the April 2002 VA 
examination that he did not need help at home, and the 
examiner agreed.  The examiner stated that the veteran could 
live by himself, was able to drive by himself and could leave 
home unaccompanied, though he needed an assistance device for 
ambulation.  He also determined that the veteran was able to 
self-feed, fasten his clothing, bathe, shave and toilet by 
himself.  A subsequent VA outpatient record in February 2003 
shows that the veteran was independent in sit-to-stand, 
independent in ambulation 200+ feet without device with good 
gait and balance on multiple types of surface.  He was also 
independent in transfers with bed mobility. In sum, the 
veteran is not in need of regular aid and attendance by 
another person as he is able to perform all the duties set 
forth in the regulations.  See 38 C.F.R. § 3.353(a) (2004).

In arriving at this decision, the Board is not unsympathetic 
to the veteran's report of physical limitations and financial 
restraints; however, that does not change the fact that the 
veteran does not meet any of the criteria set forth above to 
entitle him to an award of special monthly pension benefits 
based on the need for aid and attendance.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to special monthly pension 
based on the need for regular aid and attendance must be 
denied.  38 C.F.R. § 3.352(a) (2004).




ORDER

Entitlement to special monthly pension, based on the need for 
the regular aid and attendances of another person, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


